          Case 18-00101-JDP           Doc 101       Filed 03/29/21 Entered 03/29/21 12:11:55                    Desc
                                                       Page 1 of 21




                                        UNITED STATES BANKRUPTCY COURT
                                                DISTRICT OF IDAHO
                                                  BOISE DIVISION


    In re: MCNABB, MISTY JEAN                                  §    Case No. 18-00101-JDP
           MCNABB, PAUL EUGENE, JR.                            §
                                                               §
                                                               §
                                Debtor(s)


                                            TRUSTEE'S FINAL REPORT (TFR)

           The undersigned trustee hereby makes this Final Report and states as follows:

          1. A petition under Chapter 7 of the United States Bankruptcy Code was filed on 01/26/2018. The case
    was converted to one under Chapter 7 on 05/16/2018. The undersigned trustee was appointed on 08/31/2020.


           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

           3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
    exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to 11 U.S.C. § 554.
    An individual estate property record and report showing the disposition of all property of the estate is attached
    as Exhibit A.

           4. The trustee realized the gross receipts of               $          30,000.00
                            Funds were disbursed in the following amounts:

                            Payments made under an
                             interim distribution                                        0.00
                            Administrative expenses                                      0.00
                            Bank service fees                                          507.46
                            Other payments to creditors                                  0.00
                            Non-estate funds paid to 3rd Parties                         0.00
                            Exemptions paid to the debtor                                0.00
                            Other payments to the debtor                                 0.00
                            Leaving a balance on hand of1              $           29,492.54
    The remaining funds are available for distribution.

   1The  balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to
   disbursement will be distributed pro rata to creditors within each priority category. The trustee may receive additional
   compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on account of the disbursement
   of the additional interest.




UST Form 101-7-TFR (5/1/2011)
         Case 18-00101-JDP              Doc 101        Filed 03/29/21 Entered 03/29/21 12:11:55                       Desc
                                                          Page 2 of 21



           5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.

           6. The deadline for filing non-governmental claims in this case was 07/25/2018 and the deadline for filing
    governmental claims was 11/13/2018. All claims of each class which will receive a distribution have been
    examined and any objections to the allowance of claims have been resolved. If applicable, a claims analysis,
    explaining why payment on any claim is not being made, is attached as Exhibit C.


           7. The Trustee's proposed distribution is attached as Exhibit D.
           8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is $3,750.00. To
    the extent that additional interest is earned before case closing, the maximum compensation may increase.


            The trustee has received $0.00 as interim compensation and now requests the sum of $3,750.00, for a
    total compensation of $3,750.002. In addition, the trustee received reimbursement for reasonable and necessary
    expenses in the amount of $0.00 and now requests reimbursement for expenses of $18.49 for total expenses of
    $18.492.

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
    and correct.




    Date: 03/10/2021                                     By: /s/ Ford Elsaesser
                                                                         Trustee




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. §1320.4(a)(2) applies.




          2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the

    amounts listed in the Trustee's Proposed Distribution (Exhibit D)



UST Form 101-7-TFR (5/1/2011)
                   Case 18-00101-JDP                               Doc 101          Filed 03/29/21 Entered 03/29/21 12:11:55                                Desc
                                                                                       Page 3 of 21
                                                                   Form 1
                                                                                                                                                               Exhibit A
                                               Individual Estate Property Record and Report                                                                    Page: 1

                                                                Asset Cases
Case No.: 18-00101-JDP                                                                                Trustee Name:      (320150) J. Ford Elsaesser
Case Name:    MCNABB, MISTY JEAN                                                                      Date Filed (f) or Converted (c): 05/16/2018 (c)
              MCNABB, PAUL EUGENEJR.
                                                                                                      § 341(a) Meeting Date:       06/28/2018
For Period Ending:          03/10/2021                                                                Claims Bar Date:      07/25/2018

                                           1                                  2                      3                      4                   5                   6

                           Asset Description                               Petition/         Estimated Net Value     Property Formally     Sale/Funds          Asset Fully
                (Scheduled And Unscheduled (u) Property)                 Unscheduled        (Value Determined By        Abandoned        Received by the    Administered (FA)/
                                                                            Values                 Trustee,             OA=§554(a)           Estate          Gross Value of
                                                                                           Less Liens, Exemptions,       abandon.                           Remaining Assets
  Ref. #                                                                                      and Other Costs)

    1       123 Banner St., Nampa, ID 83686-0000,                          125,000.00                         0.00                                   0.00                        FA
            Canyon County

    2       see legal description below, Featherville,                      26,000.00                         0.00                                   0.00                        FA
            ID
            judgment $369,000 (judgment lien), including judgment
            lien against Featherville, Elmore County, Idaho. Lot 1,
            Block 2, South Fork Ranch Subdivision Phase I, Elmore
            County, Idaho according to the official plat thereof on
            file and of record in the office of the county Recorder of
            Elmore County, Idaho. SAVE AND EXCEPT all
            minerals in or under said land including but not limited
            to metals, oil, gas, coal, stone and mineral rights,
            mining rights and easement rights or other matters
            relating thereton, whether express or implied.. Entire
            property value: $26,000.00

    3       2004 Dodge 2500, 142K+ miles                                      8,000.00                        0.00                                   0.00                        FA
            fair condition 4x4 Diesel (4x4 drive does not work).

    4       1997 Dodge 3500, 260K+ miles                                      1,000.00                        0.00                                   0.00                        FA
            poor condition 2x4 (diesel).

    5       Household goods                                                   2,905.00                        0.00                                   0.00                        FA

    6       Electronics                                                       1,365.00                        0.00                                   0.00                        FA

    7       misc. camping equipment                                               200.00                      0.00                                   0.00                        FA

    8       44 Taurus pistol                                                      525.00                      0.00                                   0.00                        FA

    9       wedding rings and misc. costume jewelry                               400.00                      0.00                                   0.00                        FA

   10       4 dogs and 2 spiders                                                    0.00                      0.00                                   0.00                        FA

   11       checking & savings: Tru Grocer                                         50.00                     12.50                                   0.00                        FA
            Spent prior to conversion.

   12       Paul's Harley Service & Repair, Inc.                                    0.00                      0.00                                   0.00                        FA
            (assets include 2 vehicle which were
            transferred to Sub-S without
            consideration), 100% ownership

   13       tools used for work                                               4,000.00                        0.00                                   0.00                        FA

   14       tire repair machine & wheel balancing                             1,000.00                        0.00                                   0.00                        FA
            machine (both made for vehicles, not
            motorcycles)

   15       Fraudulent Conveyance - Dustin                                  15,000.00                    5,000.00                                    0.00                        FA
            Anderson
            part of SOFA 13 gifts given to friends and family.
            3-6-19 - Special counsel reviewed financial information
            from Andersons. Does not recommend pursuing
            further. Judgment proof.

   16       Fraudulent Conveyance - DeeAnne                                 15,000.00                    5,000.00                                    0.00                        FA
            Anderson
            part of SOFA 13 gifts given to friends and family.
            3-6-19 - Special counsel reviewed financial information
            from Andersons. Does not recommend pursuing
            further. Judgment proof.

UST Form 101-7-TFR (5/1/2011)
                   Case 18-00101-JDP                              Doc 101       Filed 03/29/21 Entered 03/29/21 12:11:55                               Desc
                                                                                   Page 4 of 21
                                                                Form 1
                                                                                                                                                          Exhibit A
                                            Individual Estate Property Record and Report                                                                  Page: 2

                                                             Asset Cases
Case No.: 18-00101-JDP                                                                           Trustee Name:      (320150) J. Ford Elsaesser
Case Name:    MCNABB, MISTY JEAN                                                                 Date Filed (f) or Converted (c): 05/16/2018 (c)
              MCNABB, PAUL EUGENEJR.
                                                                                                 § 341(a) Meeting Date:       06/28/2018
For Period Ending:         03/10/2021                                                            Claims Bar Date:      07/25/2018

                                        1                                  2                    3                      4                    5                  6

                           Asset Description                            Petition/       Estimated Net Value     Property Formally     Sale/Funds          Asset Fully
                (Scheduled And Unscheduled (u) Property)              Unscheduled      (Value Determined By        Abandoned        Received by the    Administered (FA)/
                                                                         Values               Trustee,             OA=§554(a)           Estate          Gross Value of
                                                                                      Less Liens, Exemptions,       abandon.                           Remaining Assets
  Ref. #                                                                                 and Other Costs)

   17       Fraudulent Conveyance - Taylor Latham                          9,500.00                  9,000.00                                   0.00                        FA
            part of SOFA 13 gifts given to friends and family
            Trustee does not recommend pursuing further. Total
            transfers of $337.51. To small to pursue.

   18       Fraudulent Conveyance - Casey Latham                           6,000.00                      0.00                                   0.00                        FA
            part of SOFA 13 gifts given to friends and family
            Trustee does not recommend pursuing further. Unable
            to locate checks or bank records substantiating any
            transfer of funds.

   19       Fraudulent Conveyance - Garrett Zavala                         7,100.00                      0.00                                   0.00                        FA
            part of SOFA 13 gifts given to friends and family
            Trustee does not recommend pursuing further.
            Transfers to Defendant totaled $1,850. Too small to
            pursue.

   20       Fraudulent Conveyance - Steven                               20,000.00                       0.00                                   0.00                        FA
            Anderson
            part of SOFA 13 gifts given to friends and family
            Trustee does not recommend pursuing further.
            Defendant likely judgment proof and costs to pursue
            litigation would exceed recovery. Special Counsel
            conducted asset search and reviewed bank records.
            Does not recommend pursuing.

   21       Fraudulent Conveyance - Jesse Reyes                          15,000.00                       0.00                                   0.00                        FA
            part of SOFA 13 gifts given to friends and family
            Trustee does not recommend pursuing further. Unable
            to locate bank records substantiating transfers.

   22       Fraudulent Conveyance - Casey Reyes                          12,000.00                   8,000.00                                   0.00                        FA
            part of SOFA 13 gifts given to friends and family.
            Trustee does not recommend pursuing further. Unable
            to locate bank records substantiating transfer.

   23       Fraudulent Conveyance - Cassie                               10,000.00                   7,000.00                                   0.00                        FA
            Funkhouser
            part of SOFA 13 gifts given to friends and family.
            Trustee does not recommend pursuing further.
            Transfers totaled $1,235.

   24       Fraudulent Conveyance - Paul McNabb                          12,000.00                  36,458.93                              30,000.00                        FA
            Sr
            McNabbs to pay $30,000 to estate, transfer of interest
            in Paul's Harley Service and transfer of vehicles to be
            avoided per compromise, Doc. #81

   25       Fraudulent Conveyance - Tiffany Castle                         5,000.00                  2,500.00                                   0.00                        FA
            part of SOFA 13 gifts given to friends and family
            Transfers totaled $2,187.36. Too small to pursue
            further.

   26       Fraudulent Conveyance - Kyle Livingston                      15,000.00                  10,000.00                                   0.00                        FA
            part of SOFA 13 gifts given to friends and family
            Transfers totaled $1,235. Too small to pursue further.

   27       Fraudulent Conveyance - Joe Meyer                              2,000.00                      0.00                                   0.00                        FA
            part of SOFA 13 gifts given to friends and family.
            Unable to locate banking records documenting transfer.
            Will not pursue further.




UST Form 101-7-TFR (5/1/2011)
                   Case 18-00101-JDP                             Doc 101       Filed 03/29/21 Entered 03/29/21 12:11:55                               Desc
                                                                                  Page 5 of 21
                                                                 Form 1
                                                                                                                                                         Exhibit A
                                             Individual Estate Property Record and Report                                                                Page: 3

                                                              Asset Cases
Case No.: 18-00101-JDP                                                                          Trustee Name:      (320150) J. Ford Elsaesser
Case Name:    MCNABB, MISTY JEAN                                                                Date Filed (f) or Converted (c): 05/16/2018 (c)
              MCNABB, PAUL EUGENEJR.
                                                                                                § 341(a) Meeting Date:       06/28/2018
For Period Ending:          03/10/2021                                                          Claims Bar Date:      07/25/2018

                                        1                                 2                    3                      4                   5                   6

                            Asset Description                          Petition/       Estimated Net Value     Property Formally     Sale/Funds          Asset Fully
                 (Scheduled And Unscheduled (u) Property)            Unscheduled      (Value Determined By        Abandoned        Received by the    Administered (FA)/
                                                                        Values               Trustee,             OA=§554(a)           Estate          Gross Value of
                                                                                     Less Liens, Exemptions,       abandon.                           Remaining Assets
  Ref. #                                                                                and Other Costs)

   28       Fraudulent Conveyance - Jonathan                              5,000.00                 2,500.00                                    0.00                        FA
            Gilliam
            part of SOFA 13 gifts given to friends and family.
            Unable to locate banking records documenting transfer.
            Will not pursue further.

   29       Fraudulent Conveyance - Wanda                                 5,000.00                 2,500.00                                    0.00                        FA
            Borchardt
            part of SOFA 13 gifts given to friends and family
            Unable to locate banking records documenting
            transfers. Will not pursue further.

   30       Fraudulent Conveyance - Heather                               2,000.00                      0.00                                   0.00                        FA
            Fernandez
            part of SOFA 13 gifts given to friends and family.
            Too small to pursue further.

   31       VOID (u)                                                          VOID                     VOID         VOID                      VOID                   VOID

   32       VOID (u)                                                          VOID                     VOID         VOID                      VOID                   VOID
            For pre-petition transfers identified through
            investigation of Debtors' bank statements

   33       VOID (u)                                                          VOID                     VOID         VOID                      VOID                   VOID
            For pre-petition transfers identified through
            investigation of Debtors' bank statements


   33       Assets Totals (Excluding unknown values)                  $326,045.00               $87,971.43                             $30,000.00                    $0.00




UST Form 101-7-TFR (5/1/2011)
                Case 18-00101-JDP               Doc 101      Filed 03/29/21 Entered 03/29/21 12:11:55                         Desc
                                                                Page 6 of 21
                                                       Form 1
                                                                                                                                  Exhibit A
                                   Individual Estate Property Record and Report                                                   Page: 4

                                                    Asset Cases
Case No.: 18-00101-JDP                                                      Trustee Name:      (320150) J. Ford Elsaesser
Case Name:    MCNABB, MISTY JEAN                                            Date Filed (f) or Converted (c): 05/16/2018 (c)
              MCNABB, PAUL EUGENEJR.
                                                                            § 341(a) Meeting Date:    06/28/2018
For Period Ending:    03/10/2021                                            Claims Bar Date:     07/25/2018



 Major Activities Affecting Case Closing:

                           3/8/21 - Statement of No Objection Filed by Trustee #100. JH
                           3/1/21 - Application for Compensation and Reimbursement of Expenses filed by Brent Wilson -- United
                           States Trustee has no objection to the entry of an order approving the requested compensation. #99. JH
                           1/13/21 - Order Granting Application to Employ Brent Russel Wilson #98. JH
                           1/12/21 - Statement of No Objection Filed by Trustee #95. JH
                           1/5/21 - Amended Verified Statement of Counsel (related documents [93] Application to Employ) Filed by
                           Trustee #94. JH
                           12/17/20 - Application to Employ Brent R. Wilson #93. JH
                           12/16/20 - Signed Employment Docs emailed to Brent Wilson DH
                           11/12/20 - sent Fr1 & 2 showing comp of Rebeca McNabb paid full, per her request. NM
                           9/24/20 - Notice of Appearance by Daniel C Green Filed by Creditor CB Rentals #92. JH
                           8/31/20 - Notice of Appointment of Successor Trustee #90. JH

                           6-2-2020 - Canyon County subpoena turned up no information. Supoena served on Ammon Taylor at Ada
                           County.
                           3-27-2020 - Investigating registration renewal on one of the potentially fraudulently transferred vehicles.
                           Served Subpoena on Canyon County Assessor.. trate indicates the vehicles may be located in a garage at
                           the Nampa property.
                           12-31-19 - Reached settlement agreement. Compromise pending. Received first payment from Defendants.
                           8-8-19 - Attorney preparing MSJ. $20,000 settlement offer from Defendants.
                           3-15-19 - Limited response to demand letters sent by Special Counsel.
                           12-27-18 - Initiated adversary proceeding 18-06034 against Debtors parents for fraudulent conveyance.
                           10-8-18 - Received subpoena response from TruGrocer. To analyze for fraudulent conveyance claims.
                           8-8-18 - Referral to UST re discharge. Investigating fraudulent conveyances.


 Initial Projected Date Of Final Report (TFR): 12/31/2019           Current Projected Date Of Final Report (TFR):    03/10/2021 (Actual)




UST Form 101-7-TFR (5/1/2011)
                     Case 18-00101-JDP                    Doc 101         Filed 03/29/21 Entered 03/29/21 12:11:55                                     Desc
                                                                             Page 7 of 21
                                                               Form 2                                                                                  Exhibit B
                                                                                                                                                       Page: 1
                                               Cash Receipts And Disbursements Record
Case No.:              18-00101-JDP                                        Trustee Name:                    J. Ford Elsaesser (320150)
Case Name:             MCNABB, MISTY JEAN                                  Bank Name:                       Metropolitan Commercial Bank
                       MCNABB, PAUL EUGENEJR.                              Account #:                       ******1149 Checking
Taxpayer ID #:         **-***1080                                          Blanket Bond (per case limit):   $55,683,398.00
For Period Ending:     03/10/2021                                          Separate Bond (if applicable):   N/A

    1            2                    3                                            4                              5                      6                         7

  Trans.    Check or       Paid To / Received From             Description of Transaction      Uniform        Deposit              Disbursement          Account Balance
   Date      Ref. #                                                                           Tran. Code        $                        $

 12/31/19     {24}     Rebecca McNabb                      Compromise Funds                    1141-000               416.67                                             416.67
 01/17/20     {24}     Paul and Rebecca McNabb             McNabb Compromise Funds             1141-000           25,416.67                                            25,833.34
 02/18/20     {24}     Rebecca McNabb                      Settlement funds                    1141-000               416.67                                           26,250.01
 03/18/20     {24}     Rebecca McNabb                      Compromise Funds                    1141-000               416.67                                           26,666.68
 03/31/20              Metropolitan Commercial Bank        Bank and Technology Services        2600-000                                       21.26                    26,645.42
                                                           Fees
 04/15/20     {24}     Rebecca McNabb                      Settlement Proceeds                 1141-000               416.67                                           27,062.09
 04/30/20              Metropolitan Commercial Bank        Bank and Technology Services        2600-000                                       42.89                    27,019.20
                                                           Fees
 05/13/20     {24}     Rebecca McNabb                      Compromise payment.                 1141-000               416.67                                           27,435.87
 05/29/20              Metropolitan Commercial Bank        Bank and Technology Services        2600-000                                       42.10                    27,393.77
                                                           Fees
 06/10/20     {24}     Rebecca McNabb                      Compromise Payment                  1141-000               416.67                                           27,810.44
 06/30/20              Metropolitan Commercial Bank        Bank and Technology Services        2600-000                                       47.14                    27,763.30
                                                           Fees
 07/20/20     {24}     Rebecca McNabb                      Settlement Payment                  1141-000               416.67                                           28,179.97
 07/31/20              Metropolitan Commercial Bank        Bank and Technology Services        2600-000                                       46.07                    28,133.90
                                                           Fees
 08/12/20     {24}     Rebecca McNabb                      Compromise Funds                    1141-000               416.67                                           28,550.57
 08/31/20              Metropolitan Commercial Bank        Bank and Technology Services        2600-000                                       43.82                    28,506.75
                                                           Fees
 09/10/20              Transfer of estate funds to         Transfer of estate funds to         1290-000           -28,506.75                                                0.00
                       successor trustee Ford Elsaesser    successor trustee Ford Elsaesser

                                          COLUMN TOTALS                                                                243.28                 243.28                       $0.00
                                                 Less: Bank Transfers/CDs                                                0.00                   0.00
                                          Subtotal                                                                     243.28                 243.28
                                                 Less: Payments to Debtors                                                                      0.00

                                          NET Receipts / Disbursements                                                $243.28                $243.28




{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                                     ! - transaction has not been cleared
                     Case 18-00101-JDP                  Doc 101          Filed 03/29/21 Entered 03/29/21 12:11:55                                   Desc
                                                                            Page 8 of 21
                                                                Form 2                                                                              Exhibit B
                                                                                                                                                    Page: 2
                                                Cash Receipts And Disbursements Record
Case No.:              18-00101-JDP                                      Trustee Name:                    J. Ford Elsaesser (320150)
Case Name:             MCNABB, MISTY JEAN                                Bank Name:                       Metropolitan Commercial Bank
                       MCNABB, PAUL EUGENEJR.                            Account #:                       ******8376 Checking
Taxpayer ID #:         **-***1080                                        Blanket Bond (per case limit):   $55,683,398.00
For Period Ending:     03/10/2021                                        Separate Bond (if applicable):   N/A

    1            2                     3                                          4                             5                     6                         7

  Trans.    Check or       Paid To / Received From           Description of Transaction      Uniform        Deposit             Disbursement          Account Balance
   Date      Ref. #                                                                         Tran. Code        $                       $

 09/10/20              Transfer of estate funds from     Transfer of estate funds from       1290-000           28,506.75                                           28,506.75
                       resigned trustee Noah Hillen      resigned trustee Noah Hillen
 09/30/20              Metropolitan Commercial Bank      Bank and Technology Services        2600-000                                      30.37                    28,476.38
                                                         Fees
 10/05/20     {24}     Rebecca McNabb                    Settlement payment on account       1141-000               416.67                                          28,893.05
 10/26/20     {24}     Rebecca McNabb                    Comp. on account                    1141-000               416.67                                          29,309.72
 10/30/20              Metropolitan Commercial Bank      Bank and Technology Services        2600-000                                      46.15                    29,263.57
                                                         Fees
 11/12/20     {24}     Rebecca McNabb                    Asset #24 Comp. paid in full.       1141-000               416.63                                          29,680.20
 11/30/20              Metropolitan Commercial Bank      Bank and Technology Services        2600-000                                      45.56                    29,634.64
                                                         Fees
 12/31/20              Metropolitan Commercial Bank      Bank and Technology Services        2600-000                                      52.10                    29,582.54
                                                         Fees
 01/29/21              Metropolitan Commercial Bank      Bank and Technology Services        2600-000                                      45.82                    29,536.72
                                                         Fees
 02/26/21              Metropolitan Commercial Bank      Bank and Technology Services        2600-000                                      44.18                    29,492.54
                                                         Fees

                                           COLUMN TOTALS                                                         29,756.72                 264.18               $29,492.54
                                                  Less: Bank Transfers/CDs                                            0.00                   0.00
                                           Subtotal                                                              29,756.72                 264.18
                                                  Less: Payments to Debtors                                                                  0.00

                                           NET Receipts / Disbursements                                         $29,756.72                $264.18




{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                                  ! - transaction has not been cleared
                 Case 18-00101-JDP                 Doc 101   Filed 03/29/21 Entered 03/29/21 12:11:55                          Desc
                                                                Page 9 of 21
                                                       Form 2                                                                  Exhibit B
                                                                                                                               Page: 3
                                       Cash Receipts And Disbursements Record
Case No.:           18-00101-JDP                             Trustee Name:                   J. Ford Elsaesser (320150)
                    MCNABB, MISTY JEAN
Case Name:                                                   Bank Name:                      Metropolitan Commercial Bank
                    MCNABB, PAUL EUGENEJR.
                                                             Account #:                      ******8376 Checking
Taxpayer ID #:      **-***1080
                                                             Blanket Bond (per case limit): $55,683,398.00
For Period Ending: 03/10/2021
                                                             Separate Bond (if applicable): N/A


                                       Net Receipts:          $30,000.00
                           Plus Gross Adjustments:                  $0.00
                         Less Payments to Debtor:                   $0.00
                 Less Other Noncompensable Items:                   $0.00

                                         Net Estate:          $30,000.00




                                                                                               NET                        ACCOUNT
                                 TOTAL - ALL ACCOUNTS                     NET DEPOSITS    DISBURSEMENTS                   BALANCES
                                 ******1149 Checking                              $243.28          $243.28                        $0.00

                                 ******8376 Checking                            $29,756.72                   $264.18          $29,492.54

                                                                               $30,000.00                    $507.46          $29,492.54




UST Form 101-7-TFR (5/1/2011)
                                      Case 18-00101-JDP            Doc 101         Filed 03/29/21 Entered 03/29/21 12:11:55                  Desc
                                                                                     Page 10 of 21



Printed:    03/10/2021 3:13 PM                                                                                                                                          Page: 1
                                                                                            Exhibit C
                                                                                     Claims Register



                                                         Case: 18-00101-JDP MISTY J. MCNABB AND PAUL E. MCNABB

                                                                                                                                                    Claims Bar Date:   7/25/18 12:00


                      Claimant Name/ <Category>,                       Claim Type/ Date                                         Amount Filed/              Paid            Claim
      Claim #         Priority                                         Filed                     Acct#/ Memo/Journal                Allowed              to Date          Balance

     Admin fee         Brent Wilson - Hawley Troxell                   Admin Ch. 7                                                 $ 15,000.00                $0.00        $15,000.00
                       877 Main Street, Suite 1000                     11/24/20                                                    $ 15,000.00
                       Boise, ID 83701

                       <3110-00 Attorney for Trustee Fees (Trustee Firm)>, 200

      Atty Exp.        Brent Wilson - Hawley Troxell                   Admin Ch. 7                                                      $ 776.77              $0.00           $776.77
                       877 Main Street, Suite 1000                     11/10/20                                                         $ 776.77
                       Boise, ID 83701

                       <3210-00 Attorney for Trustee Fees (Other Firm)>, 200

           FEE         J Ford Elsaesser                                Admin Ch. 7                                                     $ 3,750.00             $0.00         $3,750.00
                       P. O. Box 2220                                  11/12/20                                                        $ 3,750.00
                       Sandpoint, ID 83864

                       <2100-00 Trustee Compensation>, 200

           TE          J Ford Elsaesser                                Admin Ch. 7                                                       $ 18.30              $0.00            $18.30
                       P. O. Box 2220                                  11/12/20                                                          $ 18.30
                       Sandpoint, ID 83864

                       <2200-00 Trustee Expenses>, 200

           1P-2        State Tax Commission                            Priority Unsecured                                                  $ 0.00             $0.00               $0.00
                       PO Box 36                                       02/02/18                                                            $ 0.00
                       Boise, ID 83722                                                           Amended to $0 by claimant - 9/27/18

                       <5800-00 Claims of Governmental Units - § 507(a)(8)>, 570
                                      Case 18-00101-JDP              Doc 101       Filed 03/29/21 Entered 03/29/21 12:11:55                  Desc
                                                                                     Page 11 of 21



Printed:    03/10/2021 3:13 PM                                                                                                                                         Page: 2
                                                                                            Exhibit C
                                                                                     Claims Register



                                                         Case: 18-00101-JDP MISTY J. MCNABB AND PAUL E. MCNABB

                                                                                                                                                   Claims Bar Date:   7/25/18 12:00


                      Claimant Name/ <Category>,                       Claim Type/ Date                                            Amount Filed/          Paid            Claim
      Claim #         Priority                                         Filed                     Acct#/ Memo/Journal                   Allowed          to Date          Balance

            2          Americredit Financial Services, Inc. dba GM     Unsecured                 3685                                 $ 6,856.56             $0.00         $6,856.56
                       Financial                                       02/06/18                                                       $ 6,856.56
                       PO Box 183853
                       Arlington, TX 76096                                                       Deficiency balance; ok, DR

                       <7100-00 Section 726(a)(2) General Unsecured Claims>, 610

           3P-4        Internal Revenue Service                        Priority Unsecured                                             $ 4,401.76             $0.00         $4,401.76
                       PO Box 7346                                     02/07/18                                                       $ 4,401.76
                       Philadelphia, PA 19101-7346                                               Priority taxes; ok, DR

                       <5800-00 Claims of Governmental Units - § 507(a)(8)>, 570

      3PNLT-4          Internal Revenue Service                        Unsecured                                                      $ 1,924.29             $0.00         $1,924.29
                       PO Box 7346                                     02/07/18                                                       $ 1,924.29
                       Philadelphia, PA 19101-7346                                               Penalties; ok, DR

                       <7300-00 Section 726(a)(4) Fines, Penalties>, 630

           3U-4        Internal Revenue Service                        Unsecured                                                        $ 253.06             $0.00           $253.06
                       PO Box 7346                                     02/07/18                                                         $ 253.06
                       Philadelphia, PA 19101-7346                                               General unsecured taxes; ok, DR

                       <7100-00 Section 726(a)(2) General Unsecured Claims>, 610

            4          Birchland Market c/o Creditors Bankruptcy       Unsecured                 1E2A                                   $ 249.74             $0.00           $249.74
                       Service                                         02/19/18                                                         $ 249.74
                       P.O. Box 800849
                       Dallas, TX 75380                                                          Claim reviewed; ok, DR

                       <7100-00 Section 726(a)(2) General Unsecured Claims>, 610
                                     Case 18-00101-JDP                Doc 101      Filed 03/29/21 Entered 03/29/21 12:11:55          Desc
                                                                                     Page 12 of 21



Printed:   03/10/2021 3:13 PM                                                                                                                                  Page: 3
                                                                                             Exhibit C
                                                                                     Claims Register



                                                        Case: 18-00101-JDP MISTY J. MCNABB AND PAUL E. MCNABB

                                                                                                                                           Claims Bar Date:   7/25/18 12:00


                     Claimant Name/ <Category>,                         Claim Type/ Date                                   Amount Filed/          Paid            Claim
      Claim #        Priority                                           Filed                     Acct#/ Memo/Journal          Allowed          to Date          Balance

           5          Ramon and Esther Sanchez c/o Wright               Unsecured                                            $ 26,000.00             $0.00        $26,000.00
                      Brothers Law Office, PLLC                         02/22/18                                             $ 26,000.00
                      P.O. Box 5678
                      Twin Falls, ID 83303-5678                                                   Claim reviewed; ok, DR

                      <7100-00 Section 726(a)(2) General Unsecured Claims>, 610

           6          Seventh Avenue c/o Creditors Bankruptcy           Unsecured                 4570                          $ 380.43             $0.00           $380.43
                      Service                                           02/22/18                                                $ 380.43
                      P.O. Box 800849
                      Dallas, TX 75380                                                            Claim reviewed; ok, DR

                      <7100-00 Section 726(a)(2) General Unsecured Claims>, 610

           7          The Swiss Colony c/o Creditors Bankruptcy         Unsecured                 484A                          $ 334.22             $0.00           $334.22
                      Service                                           02/22/18                                                $ 334.22
                      P.O. Box 800849
                      Dallas, TX 75380                                                            Claim reviewed; ok, DR

                      <7100-00 Section 726(a)(2) General Unsecured Claims>, 610

           8          State of Idaho Dept of Health & Welfare Child     Priority Unsecured        3146/7288                     $ 178.44             $0.00           $178.44
                      Support Services                                  02/22/18                                                $ 178.44
                      150 Shoup Ste 14
                      Idaho Falls, ID 83402                                                       Claim reviewed; ok, DR

                      <5100-00 Domestic Support Obligations - § (507)(a)(1)>, 500
                                     Case 18-00101-JDP           Doc 101       Filed 03/29/21 Entered 03/29/21 12:11:55        Desc
                                                                                 Page 13 of 21



Printed:   03/10/2021 3:13 PM                                                                                                                            Page: 4
                                                                                       Exhibit C
                                                                                  Claims Register



                                                        Case: 18-00101-JDP MISTY J. MCNABB AND PAUL E. MCNABB

                                                                                                                                     Claims Bar Date:   7/25/18 12:00


                     Claimant Name/ <Category>,                     Claim Type/ Date                                 Amount Filed/          Paid            Claim
      Claim #        Priority                                       Filed                   Acct#/ Memo/Journal          Allowed          to Date          Balance

           9          Reviver Financial, LLC Attn: Bankruptcy       Unsecured               7288                        $ 4,360.61             $0.00         $4,360.61
                      Department                                    02/26/18                                            $ 4,360.61
                      P.O. Box 3023
                      Hutchinson, KS 67504                                                  Netcredit; ok, DR

                      <7100-00 Section 726(a)(2) General Unsecured Claims>, 610

           10         Premier Bankcard, Llc Jefferson Capital       Unsecured               2316                          $ 661.29             $0.00           $661.29
                      Systems LLC Assignee                          03/15/18                                              $ 661.29
                      Po Box 7999
                      Saint Cloud, MN 56302-9617                                            Claim reviewed; ok, DR

                      <7100-00 Section 726(a)(2) General Unsecured Claims>, 610

           11         Jefferson Capital Systems LLC                 Unsecured               1490                          $ 990.44             $0.00           $990.44
                      Po Box 7999                                   03/19/18                                              $ 990.44
                      Saint Cloud, MN 56302-9617                                            Fingerhut; ok, DR

                      <7100-00 Section 726(a)(2) General Unsecured Claims>, 610

           12         Quantum3 Group LLC as agent for Sadino        Unsecured               1344/9848                     $ 321.55             $0.00           $321.55
                      Funding LLC                                   03/19/18                                              $ 321.55
                      PO Box 788
                      Kirkland, WA 98083-0788                                               Bluestem/SCUSA; ok, DR

                      <7100-00 Section 726(a)(2) General Unsecured Claims>, 610

           13         Capital One, N.A. c/o Becket and Lee LLP      Unsecured               4057                          $ 307.99             $0.00           $307.99
                      PO Box 3001                                   03/20/18                                              $ 307.99
                      Malvern, PA 19355-0701                                                Kohls; ok, DR

                      <7100-00 Section 726(a)(2) General Unsecured Claims>, 610
                                     Case 18-00101-JDP           Doc 101       Filed 03/29/21 Entered 03/29/21 12:11:55               Desc
                                                                                 Page 14 of 21



Printed:   03/10/2021 3:13 PM                                                                                                                                    Page: 5
                                                                                       Exhibit C
                                                                                  Claims Register



                                                      Case: 18-00101-JDP MISTY J. MCNABB AND PAUL E. MCNABB

                                                                                                                                             Claims Bar Date:   7/25/18 12:00


                     Claimant Name/ <Category>,                     Claim Type/ Date                                      Amount Filed/             Paid            Claim
      Claim #        Priority                                       Filed                   Acct#/ Memo/Journal               Allowed             to Date          Balance

           14         Collection Bureau Inc                         Unsecured               5070                                 $ 234.37              $0.00           $234.37
                      Po Box 1219                                   03/22/18                                                     $ 234.37
                      Nampa, ID 83653-1219                                                  Montgomery Counseling Ctr; ok, DR

                      <7100-00 Section 726(a)(2) General Unsecured Claims>, 610

           15         Caroline Sanceri C/O Cosho Humphrey, LLP      Unsecured                                               $ 359,068.08               $0.00       $359,068.08
                      1501 S Tyrell Ln                              03/27/18                                                $ 359,068.08
                      Boise, ID 83707-9518                                                  Judgement; ok, DR

                      <7100-00 Section 726(a)(2) General Unsecured Claims>, 610

           16         Midland Funding LLC                           Unsecured               6729                                $ 2,635.34             $0.00         $2,635.34
                      PO Box 2011                                   03/27/18                                                    $ 2,635.34
                      Warren, MI 48090                                                      Capital One Bank; ok, DR

                      <7100-00 Section 726(a)(2) General Unsecured Claims>, 610

           17         Midland Funding LLC                           Unsecured               0552                                $ 1,713.15             $0.00         $1,713.15
                      PO Box 2011                                   03/27/18                                                    $ 1,713.15
                      Warren, MI 48090                                                      Capital One Bank; ok, DR

                      <7100-00 Section 726(a)(2) General Unsecured Claims>, 610

           18         Midland Funding LLC                           Unsecured               1556                                $ 4,056.72             $0.00         $4,056.72
                      PO Box 2011                                   03/27/18                                                    $ 4,056.72
                      Warren, MI 48090                                                      Capital One; ok, DR

                      <7100-00 Section 726(a)(2) General Unsecured Claims>, 610
                                    Case 18-00101-JDP            Doc 101       Filed 03/29/21 Entered 03/29/21 12:11:55           Desc
                                                                                 Page 15 of 21



Printed:   03/10/2021 3:13 PM                                                                                                                               Page: 6
                                                                                       Exhibit C
                                                                                  Claims Register



                                                      Case: 18-00101-JDP MISTY J. MCNABB AND PAUL E. MCNABB

                                                                                                                                        Claims Bar Date:   7/25/18 12:00


                     Claimant Name/ <Category>,                     Claim Type/ Date                                    Amount Filed/          Paid            Claim
      Claim #        Priority                                       Filed                   Acct#/ Memo/Journal             Allowed          to Date          Balance

           19         Midland Funding LLC                           Unsecured               0420                           $ 3,389.53             $0.00         $3,389.53
                      PO Box 2011                                   03/27/18                                               $ 3,389.53
                      Warren, MI 48090                                                      Capital One Bank; ok, DR

                      <7100-00 Section 726(a)(2) General Unsecured Claims>, 610

           20         Quantum3 Group LLC as agent for Comenity      Unsecured               2236/2428                        $ 334.12             $0.00           $334.12
                      Capital Bank                                  03/30/18                                                 $ 334.12
                      PO Box 788
                      Kirkland, WA 98083-0788                                               Ultimate Rewards; ok, DR

                      <7100-00 Section 726(a)(2) General Unsecured Claims>, 610

           21         Quantum3 Group LLC as agent for Comenity      Unsecured               5848/1994                      $ 1,403.02             $0.00         $1,403.02
                      Bank                                          03/30/18                                               $ 1,403.02
                      PO Box 788
                      Kirkland, WA 98083-0788                                               Victoria's Secret; ok, DR

                      <7100-00 Section 726(a)(2) General Unsecured Claims>, 610

           22         Quantum3 Group LLC as agent for Comenity      Unsecured               4602/9873                        $ 270.52             $0.00           $270.52
                      Bank                                          03/30/18                                                 $ 270.52
                      PO Box 788
                      Kirkland, WA 98083-0788                                               Gordman's; ok, DR

                      <7100-00 Section 726(a)(2) General Unsecured Claims>, 610
                                    Case 18-00101-JDP           Doc 101         Filed 03/29/21 Entered 03/29/21 12:11:55         Desc
                                                                                  Page 16 of 21



Printed:   03/10/2021 3:13 PM                                                                                                                              Page: 7
                                                                                        Exhibit C
                                                                                  Claims Register



                                                      Case: 18-00101-JDP MISTY J. MCNABB AND PAUL E. MCNABB

                                                                                                                                       Claims Bar Date:   7/25/18 12:00


                     Claimant Name/ <Category>,                      Claim Type/ Date                                  Amount Filed/          Paid            Claim
      Claim #        Priority                                        Filed                   Acct#/ Memo/Journal           Allowed          to Date          Balance

           23         Synchrony Bank c/o PRA Receivables             Unsecured               7710                           $ 179.54             $0.00           $179.54
                      Management, LLC                                04/03/18                                               $ 179.54
                      PO Box 41021
                      Norfolk, VA 23541                                                      Walmart; ok, DR

                      <7100-00 Section 726(a)(2) General Unsecured Claims>, 610

           24         LVNV Funding, LLC its successors and assigns   Unsecured               4648/9949                    $ 2,098.47             $0.00         $2,098.47
                      as assignee of MHC Receivables, LLC and        04/04/18                                             $ 2,098.47
                      FNBM, LLC Resurgent Capital Services
                      PO Box 10587                                                           Claim reviewed; ok, DR
                      Greenville, SC 29603-0587

                      <7100-00 Section 726(a)(2) General Unsecured Claims>, 610

           25         MERRICK BANK Resurgent Capital Services        Unsecured               0716/5379                    $ 1,613.12             $0.00         $1,613.12
                      PO Box 10368                                   04/04/18                                             $ 1,613.12
                      Greenville, SC 29603-0368                                              Claim reviewed; ok, DR

                      <7100-00 Section 726(a)(2) General Unsecured Claims>, 610

           26         LVNV Funding, LLC its successors and assigns   Unsecured               5642/3359                      $ 790.02             $0.00           $790.02
                      as assignee of MHC Receivables, LLC and        04/04/18                                               $ 790.02
                      FNBM, LLC Resurgent Capital Services
                      PO Box 10587                                                           Credit One Bank; ok, DR
                      Greenville, SC 29603-0587

                      <7100-00 Section 726(a)(2) General Unsecured Claims>, 610
                                     Case 18-00101-JDP          Doc 101        Filed 03/29/21 Entered 03/29/21 12:11:55              Desc
                                                                                 Page 17 of 21



Printed:   03/10/2021 3:13 PM                                                                                                                                       Page: 8
                                                                                       Exhibit C
                                                                                  Claims Register



                                                      Case: 18-00101-JDP MISTY J. MCNABB AND PAUL E. MCNABB

                                                                                                                                            Claims Bar Date:       7/25/18 12:00


                     Claimant Name/ <Category>,                     Claim Type/ Date                                       Amount Filed/           Paid                Claim
      Claim #        Priority                                       Filed                   Acct#/ Memo/Journal                Allowed           to Date              Balance

           27         Mid America Bk/total C                        Unsecured               7206                                $ 548.45              $0.00               $548.45
                      5109 S Broadband Ln                           04/06/18                                                    $ 548.45
                      Sioux Falls, SD 57108                                                 Claim reviewed; ok, DR

                      <7100-00 Section 726(a)(2) General Unsecured Claims>, 610

           28         Quantum3 Group LLC as agent for Sadino        Unsecured               3982/8485                         $ 1,572.18              $0.00             $1,572.18
                      Funding LLC                                   07/03/18                                                  $ 1,572.18
                      PO Box 788
                      Kirkland, WA 98083-0788                                               Credit Shop/Barclays; ok, DR

                      <7100-00 Section 726(a)(2) General Unsecured Claims>, 610

                                                                                                                              Case Total:                  $0.00     $446,672.08
    Case 18-00101-JDP                Doc 101     Filed 03/29/21 Entered 03/29/21 12:11:55                       Desc
                                                   Page 18 of 21


                                      TRUSTEE'S PROPOSED DISTRIBUTION
                                                                                                                 Exhibit D


    Case No.: 18-00101-JDP
    Case Name: MISTY J. MCNABB AND PAUL E. MCNABB
    Trustee Name: J. Ford Elsaesser

                                                       Balance on hand:        $                             29,492.54

           Claims of secured creditors will be paid as follows:

  Claim      Claimant                                            Claim       Allowed            Interim         Proposed
  No.                                                         Asserted       Amount           Payments           Payment
                                                                             of Claim           to Date


                                                          None


                                                    Total to be paid to secured creditors:        $                   0.00
                                                    Remaining balance:                            $              29,492.54

           Applications for chapter 7 fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                             Total            Interim         Proposed
                                                                           Requested          Payments           Payment
                                                                                                to Date

  Trustee, Fees - J Ford Elsaesser                                            3,750.00                0.00        3,750.00
  Trustee, Expenses - J Ford Elsaesser                                             18.49              0.00          18.49
  Attorney for Trustee Fees - Brent Wilson - Hawley Troxell                  15,000.00                0.00       15,000.00
  Attorney for Trustee Fees (Other Firm) - Brent Wilson - Hawley               776.77                 0.00         776.77
  Troxell
                        Total to be paid for chapter 7 administrative expenses:                   $              19,545.26
                        Remaining balance:                                                        $               9,947.28

           Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                       Total             Interim           Proposed
                                                                         Requested         Payments          Payment

                                                          None


                      Total to be paid for prior chapter administrative expenses:                 $                   0.00
                      Remaining balance:                                                          $               9,947.28




UST Form 101-7-TFR(5/1/2011)
      Case 18-00101-JDP            Doc 101      Filed 03/29/21 Entered 03/29/21 12:11:55               Desc
                                                  Page 19 of 21


              In addition to the expenses of administration listed above as may be allowed by the Court,
      priority claims totaling $4,580.20 must be paid in advance of any dividend to general (unsecured)
      creditors.
              Allowed priority claims are:
  Claim       Claimant                             Allowed Amount         Interim Payments             Proposed
  No.                                                     of Claim                  to Date             Payment

  1P-2        State Tax Commission                              0.00                    0.00                  0.00
  3P-4        Internal Revenue Service                      4,401.76                    0.00               4,401.76
  8           State of Idaho Dept of Health &                178.44                     0.00                178.44
              Welfare Child Support Services

                                                    Total to be paid for priority claims:      $           4,580.20
                                                    Remaining balance:                         $           5,367.08




UST Form 101-7-TFR(5/1/2011)
      Case 18-00101-JDP               Doc 101    Filed 03/29/21 Entered 03/29/21 12:11:55             Desc
                                                   Page 20 of 21


             The actual distribution to wage claimants included above, if any, will be the proposed payment
      less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).
             Timely claims of general (unsecured) creditors totaling $420,622.52 have been allowed and will
      be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
      timely allowed general (unsecured) dividend is anticipated to be 1.3 percent, plus interest (if
      applicable).
            Timely allowed general (unsecured) claims are as follows:
  Claim       Claimant                              Allowed Amount      Interim Payments              Proposed
  No.                                                      of Claim               to Date              Payment

  2           Americredit Financial Services,              6,856.56                  0.00                  87.50
              Inc. dba GM Financial
  3U-4        Internal Revenue Service                       253.06                  0.00                      3.23
  4           Birchland Market c/o Creditors                 249.74                  0.00                      3.19
              Bankruptcy Service
  5           Ramon and Esther Sanchez c/o                26,000.00                  0.00                331.76
              Wright Brothers Law Office, PLLC
  6           Seventh Avenue c/o Creditors                   380.43                  0.00                      4.85
              Bankruptcy Service
  7           The Swiss Colony c/o Creditors                 334.22                  0.00                      4.26
              Bankruptcy Service
  9           Reviver Financial, LLC Attn:                 4,360.61                  0.00                  55.64
              Bankruptcy Department
  10          Premier Bankcard, Llc Jefferson                661.29                  0.00                      8.44
              Capital Systems LLC Assignee
  11          Jefferson Capital Systems LLC                  990.44                  0.00                  12.64
  12          Quantum3 Group LLC as agent                    321.55                  0.00                      4.10
              for Sadino Funding LLC
  13          Capital One, N.A. c/o Becket and               307.99                  0.00                      3.93
              Lee LLP
  14          Collection Bureau Inc                          234.37                  0.00                      2.99
  15          Caroline Sanceri C/O Cosho                 359,068.08                  0.00               4,581.65
              Humphrey, LLP
  16          Midland Funding LLC                          2,635.34                  0.00                  33.63
  17          Midland Funding LLC                          1,713.15                  0.00                  21.86
  18          Midland Funding LLC                          4,056.72                  0.00                  51.76
  19          Midland Funding LLC                          3,389.53                  0.00                  43.25
  20          Quantum3 Group LLC as agent                    334.12                  0.00                      4.26
              for Comenity Capital Bank
  21          Quantum3 Group LLC as agent                  1,403.02                  0.00                  17.90
              for Comenity Bank
  22          Quantum3 Group LLC as agent                    270.52                  0.00                      3.45
              for Comenity Bank
  23          Synchrony Bank c/o PRA                         179.54                  0.00                      2.29
              Receivables Management, LLC
  24          LVNV Funding, LLC its                        2,098.47                  0.00                  26.78
              successors and assigns as
              assignee of MHC Receivables,
              LLC and FNBM, LLC Resurgent
              Capital Services


UST Form 101-7-TFR(5/1/2011)
    Case 18-00101-JDP            Doc 101      Filed 03/29/21 Entered 03/29/21 12:11:55                  Desc
                                                Page 21 of 21



  Claim     Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                     of Claim                 to Date                Payment

  25        MERRICK BANK Resurgent                         1,613.12                    0.00                  20.58
            Capital Services
  26        LVNV Funding, LLC its                              790.02                  0.00                  10.08
            successors and assigns as
            assignee of MHC Receivables,
            LLC and FNBM, LLC Resurgent
            Capital Services
  27        Mid America Bk/total C                             548.45                  0.00                    7.00
  28        Quantum3 Group LLC as agent                    1,572.18                    0.00                  20.06
            for Sadino Funding LLC
                        Total to be paid for timely general unsecured claims:                 $           5,367.08
                        Remaining balance:                                                    $               0.00

           Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
    paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
    have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
    applicable).
           Tardily filed general (unsecured) claims are as follows:
  Claim     Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                     of Claim                 to Date                Payment

                                                        None


                        Total to be paid for tardily filed general unsecured claims:          $                0.00
                        Remaining balance:                                                    $                0.00

          Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
    subordinated by the Court totaling $1,924.29 have been allowed and will be paid pro rata only after all
    allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
    subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).
          Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
    subordinated by the Court are as follows:
  Claim     Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                     of Claim                 to Date                Payment

  3PNLT-4 Internal Revenue Service                         1,924.29                    0.00                    0.00

                                                 Total to be paid for subordinated claims: $                   0.00
                                                 Remaining balance:                        $                   0.00




UST Form 101-7-TFR(5/1/2011)
